Citation Nr: 1137048	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-26 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a scar of the left lower leg.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a scar of the right hand.

4.  Entitlement to service connection for a scar from a spider bite.

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a low back disability.  

7.  Entitlement to a compensable initial rating for hypertension.

8.  Entitlement to a compensable initial rating for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

In June 2011, the Veteran appeared and testified before the undersigned at a Travel Board hearing at the Waco RO.  A transcript is of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  On June 7, 2011, prior to the promulgation of a decision in the appeal, the Board received notification the Veteran that a withdrawal of the appeal is requested with respect to the service connection claims for a left leg scar, a right knee disability, a right hand scar, a scar from spider bite, a left shoulder disability, and the increased rating claims for hypertension and hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a left leg scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for a right hand scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for a scar from a spider bite have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of the appeal of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

6.  The criteria for withdrawal of the appeal of entitlement to an increased rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of the appeal of entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal with respect to the service connection claims for a left leg scar, a right knee disability, a right hand scar, a scar from spider bite, a left shoulder disability, and the increased rating claims for hypertension and hearing loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.


ORDER

The appeal is dismissed with respect to the service connection claims for a left leg scar, a right knee disability, a right hand scar, a scar from spider bite, a left shoulder disability, and the increased rating claims for hypertension and hearing loss.



REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of service connection for a low back disability.

Service treatment records (STRs) reflect in-service treatment for complaints of back pain.  In January 1980, he was treated for pain in the upper back and neck, and was assessed as having a muscle spasm.  In April 1984, the Veteran was treated for back pain, and was assessed as having a pulled muscle.  In June 1984, he sought follow-up treatment complaining of continued back pain, and later that month it was noted that his back pain had resolved.  In 1990, the Veteran was examined to determine if he had scoliosis of the spine based upon his complaints of recurrent low back pain.  It was determined that he had scoliosis of the thoracic and lumbar spine.  The Veteran underwent no further treatment in service for his back, and his September 1992 retirement physical was devoid of any notation of a chronic back disability.  

Following service, in August 1993, the Veteran was again treated for complaints of back pain.  He was diagnosed as having an acute low back strain, but the clinical evidence of record shows no further complaints until the late-2000s.  Currently, he is diagnosed as having diffuse, moderately severe spondylosis changes of the lumbosacral spine with degenerative joint disease in the facets and multilevel degenerative disc disease.  He is also diagnosed as having chronic anterior wedge compression deformity of the L1 vertebral body, grade 1 spondylolisthesis L5 on S1 with bilateral L5 spondylolyisis, possible paraspinal muscular spasm with bilateral neural foraminal narrowing L5-S1, and radiculopathy.  

The Veteran has not been afforded a VA examination in connection with his back claim, and the Board finds that under the circumstances it is warranted.  The Veteran was treated in service for a back disability and was treated within the first post-service year for an acute back strain, but then it appears that he had no additional treatment for his back problems until the late-2000s.  During the Veteran's June 2011 hearing, he competently testified to having back problems in service and since, but with increased severity beginning in 2008.  

Overall, given the Veteran's history of both in-service injury to the back, and reports of pain thereafter, the Board finds the threshold requirements have been met to afford the Veteran a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).

Finally, during the Veteran's June 2011 hearing, he identified outstanding pain management treatment records.  He submitted a Form 21-4142 related to this treatment, but it appears that the RO did not make attempts to secure these outstanding records.  Thus, upon remand, an attempt should be made to secure these records and associate it with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the outstanding treatment records identified on the Veteran's Form 21-4142 submitted by the Veteran on June 2011.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folders.

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current back disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the spine, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested spinal disorder first manifested in service or within a year thereafter, or is causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran's full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


